95 F.3d 1155
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Don L. CLARKE, Appellant,v.Shirley S. CHATER, Commissioner of Social Security, Appellee.
No. 95-3909NE
United States Court of Appeals, Eighth Circuit.
Submitted Aug. 13, 1996.Decided Aug. 28, 1996.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Don L. Clarke appeals the district court's decision upholding the Commissioner's determination that Clarke was a self-employed individual instead of a common law employee from 1973 to 1984, and that his earnings record could not be revised.  Having carefully reviewed the record and the parties' briefs, we conclude substantial evidence supports the decision of the Commissioner and no further discussion is warranted.  See 20 C.F.R. § 404.1007 (relevant factors for determining employment status);   Adams v. Sullivan, 928 F.2d 725, 726-27 (6th Cir.1991) (standard of review).  We affirm the district court.  See 8th Cir.  R. 47B.